Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-23134-BLOOM/Louis

  GARY R PENICK,

         Plaintiff,

  v.

  HARBOR FREIGHT TOOLS, USA, INC.,

        Defendant.
  ________________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion for Summary Judgment, ECF

  No. [53] (“Motion”). Plaintiff filed a response in opposition, ECF No. [72] (“Response”), to which

  Defendant filed a reply, ECF No. [77] (“Reply”). The Court has reviewed the Motion, the

  Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

  the reasons set forth below, the Motion is granted in part and denied in part.

         I.      BACKGROUND

         This matter stems from a products liability lawsuit that Plaintiff initiated in the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida that was removed to this Court on July 29,

  2019 on diversity of citizenship grounds. ECF No. [1]. According to the Complaint, ECF No. [1-

  1] at 10-16, Plaintiff sustained serious injuries to his face and his eyes while operating a Predator

  4000 Generator sold by Defendant. In particular, he alleges that after removing the gas cap on top

  of the generator to check the volume of gas while the generator was running, fumes from the gas

  tank ignited and created a flash explosion. The explosion resulted in facial burns and bilateral

  corneal burns to his eyes. The Complaint asserts three causes of action against Defendant:

  negligence (Count I), strict liability (Count II), and failure to warn (Count III). Defendant filed its
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 2 of 13

                                                              Case No. 19-cv-23134-BLOOM/Louis


  answer and affirmative defenses to the Complaint on August 5, 2019. ECF No. [7].

         On August 18, 2020, the Court granted in part and denied in part Defendant’s amended

  motion to dismiss due to Plaintiff’s bad faith spoliation of evidence. ECF No. [45] (“Spoliation

  Order”). In particular, Plaintiff had disposed of the allegedly defective generator before Defendant

  could examine and test it even though the generator plays a central role in this case. Because

  Plaintiff’s actions amounted to sanctionable bad faith, the Court imposed an adverse inference jury

  instruction in which the “jury is to presume that the destroyed generator was relevant and favorable

  to Defendant and unfavorable to Plaintiff, but Plaintiff can rebut this presumption through his

  presentation of evidence, including expert testimony.” Id. at 12. As explained in the Spoliation

  Order, through this balance, “Defendant’s prejudice from the missing generator is sufficiently

  mitigated while Plaintiff’s ability to benefit from the evidentiary problem created by his actions is

  lessened.” Id. While the Court extended, on several occasions, the period for Plaintiff to disclose

  his experts and to permit expert discovery, ECF No. [48], Plaintiff did not comply. Plaintiff

  ultimately disclosed his experts untimely and failed to provide any reports or other disclosures.

  The Defendant thereafter filed its motions to strike the experts, ECF Nos. [51], [52], which was

  granted. See ECF No. [69].

         Defendant now moves for summary judgment on all counts. ECF No. [53].

         II.     MATERIAL FACTS

         Based on the parties’ statements and counterstatements of material facts,1 along with the

  evidence in the record, the following facts are not genuinely in dispute unless otherwise noted.




  1
    Defendant filed its Statement of Material Facts, ECF No. [54] (“Def.’s SOMF”), and Plaintiff
  filed a Statements of Material Facts in Opposition to Defendant’s Motion for Summary Judgment,
  ECF No. [73] (“Pls.’ SOMF”), which asserted additional material facts. Defendant filed a Reply
  in Opposition to Plaintiff’s Additional Facts that are Material to the Defendant’s Motion for
  Summary Judgment, ECF No. [78] (“Reply SOMF”).
                                                   2
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 3 of 13

                                                               Case No. 19-cv-23134-BLOOM/Louis


         The Predator 4000 Generator, referenced in the Complaint, was allegedly involved in an

  explosion incident on October 21, 2018. 2 The generator was purchased for Plaintiff and his friend,

  Sara Perez, by her daughter following Hurricane Irma. ECF No. [33-1] at 24:7-11; 42:10-12. The

  generator was purchased “brand new” in a box in December 2017 at a Harbor Freight and Tool

  store in Homestead, Florida during which time Plaintiff picked it out but the daughter paid for it.

  Id. at 68:1-69:2.3 Following the alleged incident, the generator no longer exists. Def.’s SOMF at

  ¶¶ 1, 4. After retaining counsel, Plaintiff personally drove the generator to a scrap yard and

  disposed of it. Id. at ¶ 2. Plaintiff’s counsel took photographs of the generator before it was

  disposed. Id. at ¶ 3. The photographs taken accurately reflect the condition of the generator

  immediately following the October 21, 2018 incident. Id. at ¶ 4. No changes, modifications, or

  repairs were made to the generator between October 21, 2018 and the date when Plaintiff’s counsel

  took the photographs. Id. at ¶ 5. Although Plaintiff’s counsel photographed the generator, no

  experts examined the generator before it was destroyed. Id. at ¶ 7; Pls.’ SOMF at ¶ 7. The Court

  previously sanctioned Plaintiff, as set forth in the Spoliation Order. Def.’s SOMF at ¶ 8 (citing

  ECF No. [45]).

         Before the alleged incident occurred, the generator ran perfectly, and Plaintiff had not


  2
    According to Plaintiff, on October 21, 2018, he came home and decided to run the generator
  because he “read the manual that you had to crank it up every so often” and the generator had
  “been sitting there for a while[.]” ECF No. [33-1] at 71:1-7. After turning on the generator, he
  wanted to “check the gas” because the gauge said it was empty, so he “reached over and grabbed
  the cap and opened it up and that’s when it happened.” Id. at 71:8-14; see also id. at 78:23-79:5.
  In particular, after letting the generator run for approximately five minutes, he “[o]pened the cap
  [on the generator] . . . I had the cap in my hand and I turned around and that’s when the explosion
  happened.” Id. at 79:6-10. The “generator itself did not explode in the sense that its parts were
  blown apart,” Pls.’ SOMF at ¶ 27, but there was a “poof of fire,” ECF No. [33-1] at 15:9-16:24.
  Plaintiff testified that he recalled seeing a blue flame coming from the bottom of the generator
  during the time of the incident. Id. at ¶ 28. The incident involved a flash of fire, a concussive force
  that threw him to the ground, and a booming sound. ECF No. [33-1] at 15:15-16:20.
  3
   The Complaint alleges that a “Predator 4000 Generator was sold by Defendant HFT to Plaintiff”
  on December 10, 2017. ECF No. [1-2] at 10 ¶ 5.
                                                    3
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 4 of 13

                                                                Case No. 19-cv-23134-BLOOM/Louis


  experienced any problems with it. Id. at ¶ 9. On the date of the alleged incident and prior to the

  alleged explosion, the generator was running well, and Plaintiff did not notice anything out of the

  ordinary about how it was running. Id. at ¶ 10. During his deposition, Plaintiff testified that he

  would not have opened the cap on the generator while it was running had he known not to open it.

  Pls.’ SOMF at ¶ 22. He stated that he read the owner’s manual but neither it nor the generator had

  warnings stating that you cannot open the cap while the generator is running. Id. at ¶ 22; See also

  id. at ¶¶ 24, 25, 30. However, the Owner’s Manual & Safety Instructions warns “[d]o not touch

  engine during use. Let engine cool down after use,” “Fire Hazard! Do not fill gas tank while engine

  is running,” “[s]tay alert, watch what you are doing and use common sense when operating this

  piece of equipment,” “[u]se the Generator, accessories, etc., in accordance with these instructions

  and in the manner intended for the particular type of equipment,” [k]eep hands and feet away from

  moving parts. Do not reach over or across Generator while operating,” and “[m]any accidents are

  caused by poorly maintained equipment” ECF No. [72-3] at 3-4 at ¶¶ 7, 9, 30, 36, 41, 42. Further,

  the manual warns to “[m]ake sure the Engine Switch is in its ‘OFF’ position . . . before performing

  any service, maintenance, or cleaning procedures on the unit,” “[d]o not attempt any service or

  maintenance procedures not explained in this manual or any procedures that you are uncertain

  about your ability to perform safely or correctly,” and to “not refill the fuel tank while the engine

  is running or hot.” Id. at 5.

          After the alleged incident, the generator was still running, and it did not look different than

  how it looked before the incident. Def.’s SOMF at ¶ 11; Pls.’ SOMF at ¶ 11. Plaintiff is not an

  expert, and his opinions about what caused the alleged event were formed based on his internet

  research. Def.’s SOMF at ¶ 12; Pls.’ SOMF at ¶ 12. During his deposition, Plaintiff stated that he

  does not know what would have caused fuel in the generator to ignite but opined that the generator

  ignited because “it’s got brushes and armature.” ECF No. [33-1] at 91:19-92:3; See also Pls’

                                                    4
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 5 of 13

                                                                Case No. 19-cv-23134-BLOOM/Louis


  SOMF at ¶ 21. After the alleged incident, Plaintiff did not start the generator again before disposing

  of it. Def.’s SOMF at ¶ 14; Pls.’ SOMF at ¶ 14.

         Defendant’s fire and explosion causation expert, Thomas Young, opines that “there is no

  outward indication of thermal damages and a complete absence of thermal deformation to the

  Subject Generator” shown in the photographs taken by Plaintiff’s counsel. Def.’s SOMF at ¶ 15.

  Mr. Young opines that “[b]oth of these observations are significant as they are inconsistent with

  the type of the event alleged” by Plaintiff. Id. According to Mr. Young, “the evidence in this case

  does not support Mr. Penick’s allegation that the Subject Generator was involved in the alleged

  incident.” Id. at ¶ 16.4 Defendant’s mechanical engineering expert, Avelaino McGibbon, opines

  that Plaintiff’s photographs of the generator “do not show evidence of any type of defect.

  Additionally, there are no signs of fire-related damage to the Subject Generator.” Id. at ¶ 17. Mr.

  McGibbon inspected and operated an exemplar Predator 4000 Portable Generator (“Exemplar

  Generator”). Id. at ¶ 18. He observed that the “Exemplar Generator operated as expected, it did

  not malfunction and it did not catch fire. No defects of any kind were observed on the Exemplar

  Generator.” Id. Mr. McGibbon opines that “the evidence in this case does not support Mr. Penick’s

  allegation that the Subject Generator was defective.” Id. at ¶ 19. He also opines that “[t]here is also




  4
    In a May 22, 2020 report, Mr. Young stated that “[t]o the extent any evaluation could be
  conducted on the generator reported to have spontaneously erupted into an explosive event remains
  a non-validated event. There was no supporting evidence that the generator represented in the
  photos provided was involved in a fiery explosive event. . . . The scenario described by Mr. Penick
  would be categorized as essentially ‘unconfined’. In other words, this was an open vessel of fuel
  whereby emanating fuel and/or its volatile vapors while the generator as described as
  running/operating would have been the most probable root cause accepting the reported incident
  at face value. The absence of the presence of any thermal deformation to the generator as provided
  in the photographs was also significant. Mr. Penick’s description of the events was inconsistent
  with the sequence or mechanism with this type of event as reported. The pressure rise associated
  with the ignition of an unconfined diffuse vapor is not enough in magnitude or duration to result
  in the damage presented by the images nor the description of explosive force by Mr. Penick.” ECF
  No. [33-2] at 2 (cited by Pls.’ SOMF at ¶ 23; Reply SOMF at ¶ 23).
                                                    5
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 6 of 13

                                                              Case No. 19-cv-23134-BLOOM/Louis


  no evidence of a design defect that could cause the explosion alleged by Mr. Penick.” Id. at ¶ 20.

         III.    LEGAL STANDARD

         A court may grant a motion for summary judgment “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). The parties may support their positions by citation to the record, including,

  inter alia, depositions, documents, affidavits, or declarations. See Fed. R. Civ. P. 56(c). An issue

  is genuine if “a reasonable trier of fact could return judgment for the non-moving party.”

  Miccosukee Tribe of Indians of Fla. v. United States, 516 F. 3d 1235, 1243 (11th Cir. 2008)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it

  “might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477 U.S.

  at 247-48). The court views the facts in the light most favorable to the non-moving party and draws

  all reasonable inferences in the party’s favor. Crocker v. Beatty, 886 F.3d 1132, 1134 (11th Cir.

  2018). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

  position will be insufficient; there must be evidence on which a jury could reasonably find for the

  [non-moving party].” Anderson, 477 U.S. at 252. The Court does not weigh conflicting evidence.

  See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin Comm’n,

  Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

         The moving party shoulders the initial burden to demonstrate the absence of a genuine

  issue of material fact. See Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

  satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some

  metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., L.L.C., 327 F. App’x

  819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

  U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each

  essential element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp. v.

                                                   6
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 7 of 13

                                                              Case No. 19-cv-23134-BLOOM/Louis


  Catrett, 477 U.S. 317, 322 (1986)). The non-moving party must produce evidence, going beyond

  the pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and

  admissions on file, designating specific facts to suggest that a reasonable jury could find in the

  non-moving party’s favor. Shiver, 549 F.3d at 1343.

         In resolving the issues presented under Fed. R. Civ. P. 56, “the court may not weigh

  conflicting evidence to resolve disputed factual issues; if a genuine dispute is found, summary

  judgment must be denied.” Carlin Commc’n, Inc., 802 F.2d at 1356; see also Aurich v. Sanchez,

  No. 08-80113-CIV, 2011 WL 5838233, at *1 (S.D. Fla. Nov. 21, 2011) (“If a reasonable fact finder

  could draw more than one inference from the facts, and that inference creates an issue of material

  fact, then the court must not grant summary judgment.” (citing Hairston v. Gainesville Sun Publ’g

  Co., 9 F.3d 913 (11th Cir. 1993)). Even “where the parties agree on the basic facts, but disagree

  about the factual inferences that should be drawn from those facts,” summary judgment may be

  inappropriate. Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th

  Cir. 1983).

         Furthermore, summary judgment is inappropriate where the Court would be required to

  weigh conflicting renditions of material fact or determine witness credibility. See Hairston, 9 F.3d

  at 919; see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is not

  the court’s role to weigh conflicting evidence or to make credibility determinations; the non-

  movant's evidence is to be accepted for purposes of summary judgment.”); see also Strickland v.

  Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the

  weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge, whether he [or she] is ruling on a motion for summary judgment

  or for a directed verdict.” (quoting Anderson, 477 U.S. at 255)); Gary v. Modena, No. 05-16973,

  2006 WL 3741364, at *16 (11th Cir. Dec. 21, 2006) (Fed. R. Civ. P. 56 precludes summary

                                                   7
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 8 of 13

                                                               Case No. 19-cv-23134-BLOOM/Louis


  judgment where court would be required to reconcile conflicting testimony or assess witness

  credibility); Ramirez v. Nicholas, No. 13-60820-CIV, 2013 WL 5596114, at *4 (S.D. Fla. Oct.11,

  2013) (“The Court may not make the credibility determinations needed to resolve this conflict;

  only the jury may do so.”). Through this lens, the Court considers the Motion and the parties’

  arguments.

         IV.     DISCUSSION

         Defendant seeks summary judgment in its favor on each count. The Court will address the

  three counts in turn.

                 A.       Count I and II – negligence and strict liability

         According to the Complaint, Defendant “was and is engaged in the business of packaging,

  distributing, testing, merchandising, and providing the type of Predator 4000 Generator used by

  the Plaintiff,” and Defendant owed Plaintiff a duty to “reasonably test, inspect, package, warn,

  label, distribute, dispense, and market” the generator in such a way that Plaintiff would not “sustain

  facial burns to the face and corneas of the eyes when removing the cap to the generator’s gas tank

  while the generator was running.” ECF No. [1-2] at ¶¶ 8, 11. Plaintiff alleges that Defendant

  breached its duty of reasonable care because Plaintiff used the generator “in a normal manner and

  while attempting to check the amount of gas in the tank . . ., the fumes from the gas tank ignited

  creating a flash explosion which burned his face and corneas, bilaterally.” Id. at ¶¶ 12-13. He thus

  asserts a claim for negligence in Count I.

         In Count II, strict liability, Plaintiff alleges that the generator “was defective when it left

  the possession of” Defendant, and that it was defective “in its design, manufacture, component and

  failure to have sufficient warning instructions, all of which made” it “inherently dangerous for use

  by the Plaintiff.” Id. at ¶¶ 18, 21. In Plaintiff’s view, Defendant is strictly liable for “placing a

  defective, mislabeled, improperly packaged, improperly labeled and unreasonably dangerous

                                                    8
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 9 of 13

                                                                Case No. 19-cv-23134-BLOOM/Louis


  product on the market[.]” Id. at ¶ 24.

          “Under Florida law, to prevail in a products liability case for either negligence or strict

  liability, the plaintiff must establish a defect in the subject product[.]” Fagundez v. Louisville

  Ladder, Inc., No. 10-23131-CIV, 2011 WL 6754089, at *2 (S.D. Fla. Dec. 22, 2011), report and

  recommendation adopted, 2012 WL 12844303 (S.D. Fla. Jan. 19, 2012) (citing W. Caterpillar

  Tractor Co., 336 So. 2d 80, 87 (Fla. 1976)). See also Lesnik v. Duval Ford, LLC, 185 So. 3d 577,

  581 (Fla. 1st DCA 2016) (“To assert a claim for a defective product, whether the claim is for

  negligence or strict liability, a plaintiff must show ‘(1) that a defect was present in the product; (2)

  that it caused the injuries complained of; and (3) that it existed at the time the retailer or supplier

  parted possession with the product.’”). Defects, moreover, “must be proven by expert testimony.”

  Fagundez, 2011 WL 6754089, at *2 (collecting cases); Eghnayem v. Bos. Sci. Corp., No. 1:14-

  CV-024061, 2016 WL 4051311, at *6 (S.D. Fla. Mar. 17, 2016), aff’d, 873 F.3d 1304 (11th Cir.

  2017) (“Federal courts applying Florida law have held that expert testimony is necessary to prove

  a product is defective.”); Citizens Prop. Ins. Corp. v. Simkar LLC, 813 F. Supp. 2d 1356, 1362

  (M.D. Fla. 2011) (“To prevail in a products liability case under Florida law for either negligence

  or strict liability, Plaintiff must establish a defect in the subject product . . . And expert testimony

  is necessary to establish the existence of a [] defect.”); Alexander v. Danek Med., Inc., 37 F. Supp.

  2d 1346, 1349 (M.D. Fla. 1999) (“To prove a defective product, a defect must be proven

  by expert testimony.”).

          Defendant maintains that summary judgment is warranted in its favor because Plaintiff

  “does not have any liability experts” and there “are no experts in this case that will testify that the

  Generator was defective or that Plaintiff’s injuries were caused by any such defect.” ECF No. [53]

  at 8. Further, it notes that its experts’ opinions that the generator was not defective are unrebutted.

  Id. at 9. Upon review, the Court agrees that summary judgment in Defendant’s favor is proper. See

                                                     9
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 10 of 13

                                                                Case No. 19-cv-23134-BLOOM/Louis


  Savage v. Danek Med., Inc., 31 F. Supp. 2d 980, 984 (M.D. Fla.), aff’d, 202 F.3d 288 (11th Cir.

  1999) (granting summary judgment in favor of defendant because plaintiff failed to provide expert

  testimony that the screw at issue was defective); Alexander, 37 F. Supp. 2d at 1350 (granting

  summary judgment in favor of defendant where there was no expert opinion that the product was

  defective, and noting that “[a]s this Court wrote in Savage, it need not reach the issue of causation

  because Plaintiff has failed to show any evidence that he can use to prove the device is defective”).

         While Plaintiff argues that the Court, in the Spoliation Order, stated that “Plaintiff can rebut

  this presumption [that the generator was relevant and favorable to Defendant and unfavorable to

  Plaintiff] through his presentation of evidence,” ECF No. [72] at 3, that does not mean that the

  Court authorized Plaintiff to substitute expert opinion with his lay testimony for purposes of

  establishing a defect. Instead, as set forth in the Spoliation Order, the Court explained that it

  adopted the “second category of adverse inference,” which imposed a rebuttable presumption,

  rather than other forms of adverse inferences, such as those which deemed facts admitted. ECF

  No. [45] at 11-12. The Spoliation Order does not eliminate Plaintiff’s burden to prove a defective

  product through expert testimony. This is all the more so considering that the Court rejected

  Defendant’s invitation to dismiss the case in its entirety, and it explained that excluding Plaintiff’s

  potential liability experts at that time would be “too harsh a sanction” because it would “result in

  pitting Plaintiff’s words alone against Defendant’s experts in an explosion-related products

  liability lawsuit[.]” Id. at 11. Further, the Court later extended the time for Plaintiff to secure and

  disclose liability experts, but he failed to do so timely and properly and his experts were stricken.

         Finally, Plaintiff’s citation to United Servs. Auto. Ass’n v. Rey, No. 2D18-5120, 2020 WL

  4492304, at *3 (Fla. 2d DCA Aug. 5, 2020) is misplaced. That lawsuit does not involve product

  liability claims, a motion for summary judgment posture, and while there was no expert to rebut

  the medical expert’s opinion, “there were two medical records that cast doubt upon [the expert’s]

                                                    10
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 11 of 13

                                                              Case No. 19-cv-23134-BLOOM/Louis


  conclusion that the accident caused” the injury, and the expert’s records and testimony “revealed

  contradictions.” Here, by contrast, Plaintiff not only fails to present expert testimony to establish

  a defect, Plaintiff fails to produce evidence “cast[ing] doubt” on any of the expert’s opinions.

  Accordingly, having demonstrated that there is no genuine dispute that the generator was not

  defective, summary judgment in Defendant’s favor as to Counts I and II is warranted.

                 B.      Count III – failure to warn

         In Count III, Plaintiff alleges that Defendant knew or should have known that removing

  the cap on the generator while it was operating “would cause the fumes from the gas tank to ignite

  and cause facial burns and corneal burns to the person who removed the cap to the gas tank,” and

  that Defendant breached its duty to warn Plaintiff about this danger. ECF No. [1-2] at ¶¶ 26-28.

  According to the Complaint, Defendant’s failure to warn Plaintiff about the dangers of removing

  the generator’s cap caused his injuries. Id. at ¶ 29.

         “Under Florida law, to succeed on a failure to warn claim a plaintiff must show (1) that the

  product warning was inadequate; (2) that the inadequacy proximately caused her injury; and (3)

  that she in fact suffered an injury from using the product.” Eghnayem, 873 F.3d at 1321. “‘While

  in many instances the adequacy of warnings is a question of fact . . . it can become a question of

  law where the warning is accurate, clear, and unambiguous.” Id. (citation omitted; punctuation

  altered). Further, a “manufacturer has a strict duty to warn of its product’s dangerous propensities

  only in those instances where the commodity is inherently dangerous. . . . Whether or not a

  manufacturer should have warned the consumer of a product’s dangerous propensities is ordinarily

  a question for the jury based upon the manufacturer’s foreseeability of injury to the consumer.”

  Brito v. Cty. of Palm Beach, 753 So. 2d 109, 112 (Fla. 4th DCA 1998); see also Cook v.

  MillerCoors, LLC, 829 F. Supp. 2d 1208, 1214 (M.D. Fla. 2011) (“In order to prevail on a failure-

  to-warn claim, a plaintiff must establish the existence of a duty. A manufacturer’s duty to warn

                                                    11
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 12 of 13

                                                                Case No. 19-cv-23134-BLOOM/Louis


  arises when there is a need to inform consumers of dangers of which they are unaware.”).

          Defendant argues that Count III fails because it had no duty to warn Plaintiff not to open

  the generator’s cap while it was operating because there is no evidence that the generator was

  defective, dangerous, or even involved in the alleged incident. ECF No. [53] at 11-12. Upon

  review, the Court disagrees. As an initial matter, Plaintiff has produced evidence that the generator

  was involved in the alleged incident. This is based on his testimony that a poof of fire exploded in

  his face after he removed the generator’s cap, which generator he disposed of after his counsel

  photographed it. But more importantly, while Defendant asserts that the generator is not defective,

  it fails to produce evidence that the generator is not “inherently dangerous” such that it had no duty

  to warn Plaintiff of dangers in removing the generator’s cap. To start, the generator’s owner’s

  manual contains numerous warnings in bolded capitalized print warning that the generator can

  cause “serious injury” and “death.” See ECF No. [72-3]. It also cautions against risks associated

  with fire hazards and explosions, carbon monoxide poisoning, electrocutions, and other hazards

  when handling and operating the generator. Id. Indeed, it has a section devoted to instructions and

  hazards associated with checking and filling fuel. Id. at 10.

          Despite the warnings contained in the owner’s manual, both parties agree that the manual

  does not expressly warn against opening the cap to the gas tank while the generator is running. See

  Pls.’ SOMF at ¶ 25. They likewise agree that there were no warnings appearing on the generator

  cautioning against opening the cap while the generator is operating. Id. at ¶ 24. And neither the

  label placement map nor photographs of the generator show warnings against opening the gas cap

  while the generator is on. See id. at ¶ 30. Against this backdrop, Plaintiff has testified that he would

  not have opened the cap while the generator was running had he known not to open it. Accordingly,

  Plaintiff has produced evidence supporting a failure to warn claim. Because Defendant fails to

  establish that it had no duty as a matter of law to provide warnings to Plaintiff, and it otherwise

                                                    12
Case 1:19-cv-23134-BB Document 79 Entered on FLSD Docket 11/10/2020 Page 13 of 13

                                                             Case No. 19-cv-23134-BLOOM/Louis


  does not argue that the warnings depicted in the owner’s manual were adequate as a matter of law,

  summary judgment in its favor on this count is unwarranted.5 See Brito, 753 So. 2d at 112

  (reversing summary judgment on failure to warn claim and explaining that “[t]he sufficiency and

  reasonableness of a manufacturer’s warnings are fact questions appropriate for the jury to decide

  unless such warnings are ‘accurate, clear, and unambiguous.’”) (citing Felix v. Hoffmann-

  LaRoche, Inc., 540 So. 2d 102, 104 (Fla. 1989)).

         V.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [53], is

  GRANTED IN PART AND DENIED IN PART consistent with this Order.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 9, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




  5
    Defendant’s citation to Lesnik, 185 So. 3d 577, for the proposition that it had no duty to warn
  Plaintiff about the generator is unpersuasive. In Lesnik, unlike here, the truck at issue had been
  sold from the automobile dealer to an original buyer, who later modified the truck, and then resold
  the truck to the plaintiff, who also modified the truck before he was injured. Additionally, the
  record in that case failed to show any evidence that there was anything “inherently dangerous”
  about the truck when it was sold. By contrast, the owner’s manual makes repeated mention of the
  importance of undertaking various safety precautions when operating the generator, especially as
  it pertains to preventing fire-related injuries and even death.
                                                  13
